Citation Nr: 1501781	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-29 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than October 9, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  
This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision rendered by the Nashville Regional Office (RO) of the Department of Veterans Affairs (VA).

In addition to the paper claims file, there are Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.  The documents in the VVA file include a June 2014 Informal Hearing Presentation (IHP).  The remaining documents in the electronic files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Service connection for psychiatric disability, characterized as a nervous condition and delayed stress syndrome, was denied in unappealed rating decisions in August 1972, July 1977, November 1983 and May 1984.

2.  On October 31, 2006, the RO received a claim seeking service connection for PTSD.
 
3.  By a rating action dated in January 2007, the petition to reopen the claim for service connection for PTSD was denied. 

4.  The Veteran submitted new and material evidence relevant to the claim for service connection for PTSD within a year of the January 2007 rating decision. 


CONCLUSION OF LAW

The criteria for an effective date of October 31, 2006, but no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Specifically, the Veteran's claim arises from his disagreement with the initial effective date following the grant of service connection.  Courts have held that once service connection is granted, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA. 

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran submitted statements in support of his claim.  VA medical examination or medical opinion is not needed to decide the claim because the material issues of fact to establish an earlier effective date in this case do not involve a medical question.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.

Earlier Effective Date

 In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).

The effective date of an award based on a claim reopened after final disallowance shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r). 

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) (general provision pertaining to reopening finally adjudicated claims by submitting new and material evidence).  Any new and material evidence received during the one year appeal period following an RO decision is considered filed in connection with the claim which was pending at the beginning of the appeal period such that the underlying RO decision does no become final  38 C.F.R. § § 3.156(b).

In May 2010, the Veteran was awarded service connection for PTSD; a 50 percent disability rating was assigned, effective October 9, 2009.  The Veteran is in disagreement with this effective date.  See September 2010 Notice of Disagreement, June 2014 IHP. 

Service personnel records show that the Veteran served on active duty from January 1967 to January 1969, to include a tour of duty in Vietnam from August 1967 to August 1968.  His military occupational specialty was a unit supply clerk in an armor unit, and he served with C Company, 227th  Assault Helicopter Battalion, 1st Cavalry Division. 

In July 1972, the Veteran filed an initial claim of service connection for a psychiatric disability claimed as nerves.  An August 1972 rating decision denied service connection for the claimed disability, finding that no evidence had been presented of a psychiatric disability caused by or related to military service.  The Veteran initiated an appeal of the rating decision to the Board, but after being issued a statement of the case (SOC) in October 1972, he failed to perfect (or complete) his appeal by filing a substantive appeal.   The August 1972 rating decision became final.  Thereafter, service connection for psychiatric disability, characterized as a nervous condition and delayed stress syndrome, was denied in unappealed rating decisions in July 1977, November 1983 and May 1984.

After the final May 1984 rating decision, the Veteran's next psychiatric claim for service connection for PTSD was received on October 31, 2006.  A January 2007 rating decision denied service connection for PTSD, finding that the evidence submitted was not new and material.  The Veteran was notified of this decision by letter issued in January 2007.

Thereafter, in April 2007, VA treatment records were associated with the claims file.  Among the records was a February 2007 psychiatric attending note, which shows the Veteran's report of nightly shelling while in Vietnam, current complaints of difficulty sleeping, increased startle response and poor interpersonal relationships, and assessment of depression and rule out PTSD.  Because relevant evidence was received within one year of the January 2007 rating decision, the January 2007 rating decision never became final.  See Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (pursuant to § 3.156(b), any new and material evidence received during the one year appeal period following an RO decision is considered filed in connection with the claim which was pending at the beginning of the appeal period such that the underlying RO decision does not become final).  Because of the lack of finality in the January 2007 rating decision, the October 31, 2006, claim was still pending at the time of the May 2010 rating decision, which granted service connection for PTSD.  Thus, the date of the claim to reopen is October 31, 2006.

The date of the claim having been established, the Board also determines from a review of the record that there was no stated intent to file a claim for benefits within the year prior to October 31, 2006.  

Again, the Board notes that under the governing law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  According to the RO, the earliest evidence of a confirmed diagnosis of PTSD is a February 2010 VA examination report.  See May 2010 rating decision.  However, the February 2007 VA treatment record noted above shows the Veteran was suffering from symptoms of PTSD at that time, and the examiner suggested further examination to rule out PTSD.  The Board will accord the benefit of the doubt to the Veteran in this case, and find that he had PTSD at the time of his October 2006 claim for PTSD.  Therefore, the earliest effective date allowed under the provisions of 38 C.F.R. § 3.400 for the award of service connection for PTSD is the date the Veteran's claim to reopen this issue was received by VA, that is, October 31, 2006.  A claimant may not receive an effective date earlier than the date of his application to reopen his claim.  Smith v. West, 11 Vet. App. 134, 138 (1998). 

Accordingly, for the reasons set out above, an effective date of October 31, 2006, for the grant of service connection for PTSD, but no earlier, is warranted.


ORDER

An effective date of October 31, 2006, but no earlier, the grant of service connection for PTSD is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


